UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7680


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEVEN ELLIS EDMONDS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:04-cr-00072-SGW-5)


Submitted:    January 14, 2009              Decided:   February 4, 2009


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Ellis Edmonds, Appellant Pro Se.   Thomas Linn Eckert,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Steven     Ellis    Edmonds       appeals   the    district    court’s

order denying his motion for reconsideration of the denial of

his   motion   for    reduction     of        sentence      under   18    U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        See United States v. Edmonds, No. 7:04-

cr-00072-SGW-5 (W.D. Va. Aug. 8, 2008).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        2